Exhibit 99 TITAN REPORTS RECORD THIRD QUARTER SALES AND NET INCOME Quincy, IL. - Titan International, Inc. (NYSE: TWI) October 28, 2008 Third quarter highlights: · For the third quarter of 2008, sales, gross profit, income from operations and net income categories achieved all-time third quarter records. · Sales for third quarter 2008 were $255.5 million, an increase of $60 million, or 31 percent, as compared to $195.5 million in the third quarter of last year. · Gross profit was $37.4 million for the quarter, an improvement of over $19 million, or 105 percent, from the $18.3 million recorded in last year’s third quarter. · Income from operations was $21.3 million for the third quarter of 2008, rising $18½ million, or 688 percent, compared to $2.7 million in the previous year’s third quarter. · Net income was $10.3 million for the quarter, an improvement of $11 million, compared to last year’s third quarter loss of $(0.9) million. · Basic and diluted earnings per share were $.30 cents for the third quarter of 2008, which increased $.33 cents when compared to a loss of $(.03) in the third quarter of last year. Statement of Chief Executive Officer: “Titan had the best third quarter in our history, and we came close to breaking our all-time record,” said Titan Chairman and CEO Maurice M. Taylor Jr. “The third quarter is unique in that we typically close our facilities for 1-2 weeks for routine maintenance, our employees take the majority of their vacation time during this quarter, and our OEM customers also shut down for a few weeks in this time period as well. With those things considered, it really says something about how outstanding this quarter was for Titan. In addition, each facility is currently undergoing major capital improvements for Titan’s super giant steel belted radial tire program. This project includes both wheel and tire operations. Titan has also been training over 200 new employees throughout the company, and we earned $.30 per share for the quarter. So what’s ahead for next quarter and 2009?” said Taylor. “Titan has set a goal to produce 900 super giant tires in 2008, and I believe this is still achievable. The majority of production will be in fourth quarter. Our goal is to make fourth quarter our best, and we will set a record for 2008. The farm tire market is strong, and should continue through 2009, as should the strength seen in Titan’s mining market. We know commodities have dropped, but they would need to drop a lot further than where they are now before demand starts backing down. “Titan is the lowest-cost manufacturer of tires and wheels in North America, period. We have built the lowest cost manufacturing operations and have the lowest SG&A, so we are prepared for whatever comes about in the marketplace, but for now we expect positive results. After Titan’s Board of Directors meeting in December, I’ll give my thoughts on my goals for sales and EBITDA for “Titan’s super giant tires are running in three mines and all are performing better than expected, with no failures—so much for rumors, folks! The fourth quarter will see Titan’s super giant steel belted radials in mines around the world, period.” Year-to-date highlights · September 2008 year-to-date sales, gross profit, income from operations and net income categories each achieved September year-to-date records for Titan. · September 2008 year-to-date sales were $778.1 million, an increase of $146 million, or 23 percent, from $632.1 million for the nine-month period in 2007. · September 2008 year-to-date gross profit was $111.7 million, increasing nearly $39 million, or 53 percent, from $72.8 million last year. · Income from operations was $61.8 million for the first nine months of 2008, an improvement of over $31 million, or 104 percent, compared to last year’s $30.2 million. · Year-to-date net income was $31.7 million in 2008, rising over $30 million when compared to $1.6 million in 2007. · Fully diluted earnings per share were $.91 cents for the first nine months of 2008, an $.86-cent improvement compared to the $.05 cents recorded in the first nine months of 2007. Financial overview: Sales:Titan recorded sales of $255.5 million for the third quarter of 2008, which were 31 percent higher than the third quarter 2007 sales of $195.5 million. Net sales for the first nine months of 2008 were $778.1 million, up from the $632.1 million recorded in the first nine months of 2007, a 23 percent increase. The record sales levels for the third quarter and first nine months of 2008 were attributed to exceptionally strong demand in the company’s agricultural market, which reported higher sales of approximately 50 percent for the third quarter of 2008 and approximately 40 percent for the first nine months of 2008 as compared to the respective 2007 periods. Gross profit:Gross profit for the third quarter of 2008 was $37.4 million, as compared to $18.3 million in the third quarter of 2007. Year-to-date gross profit was $111.7 million for 2008, as compared to $72.8 million for Income from operations:Income from operations for the third quarter of 2008 was $21.3 million, as compared to $2.7 million in the third quarter of 2007. Year-to-date income from operations was $61.8 million in 2008, compared to $30.2 million in 2007. Pre-tax income:Income before taxes for the third quarter of 2008 was $17.2 million, as compared to a loss before taxes of $(0.8) million in 2007.
